Citation Nr: 0710278	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-14 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an effective date prior to February 3, 1997 
for the grant of a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to March 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.  The August 2003 rating decision 
granted the veteran's claim for TDIU.  The veteran disagreed 
with the April 14, 2003 effective date assigned.  By rating 
action in April 2005, the RO granted the veteran an earlier 
effective date of February 3, 1997.  The veteran seeks an 
effective date prior to February 3, 1997.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA regulations provide that when an appellant appeals to the 
Board, he "will be accorded full right to representation in 
all stages of [the] appeal by a recognized organization, 
attorney, agent, or other authorized person."  38 C.F.R. § 
20.600 (2006).  If an appellant appoints a representative, 
the RO is required to send a memo to the representative 
requesting completion of a VA Form 646, and the RO is 
required to place a copy of the memo in the claims folder, 
prior to certification of the appeal.  VA Adjudication 
Procedure Manual M21-1MR, Part I, Chapter 5, Section F 
(August 19, 2005) (formerly M21-1, Part IV, para. 8.29).  

The record shows that the appellant executed a VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative) in August 1998, in favor of the New Jersey 
Department of Military and Veterans' Affairs (NJDMVA).  In 
April 2005, the NJDMVA submitted a VA Form 9 signed by the 
veteran to the RO.  However, there is no indication that a 
memo was sent to the NJDMVA requesting completion of a VA 
Form 646.  

The RO noted on the VA Form 1-8 (Certification of Appeal) 
that the NJDMVA was not provided a VA Form 646 because the 
NJDMVA does not have offices in the Wilmington RO.  However, 
this fact does not negate that due process requires that the 
NJDMVA must be sent a memo requesting completion of a VA Form 
646 on behalf of the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the present case, the Board notes that the 
veteran has not been sent the required VCAA notice with 
respect to his claim for an earlier effective date.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter providing 
the notice required under 38 U.S.C.A. §  
5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), to include a 
description of the information and 
evidence necessary to substantiate his 
claim for an earlier effective date for 
grant of TDIU, and to include notice that 
he should submit any pertinent evidence 
in his possession. 

2.  Contact the appellant's 
representative and afford the 
representative an opportunity to complete 
a VA Form 646 in support of the veteran's 
appeal.  If the representative declines 
to do so, give the appellant an 
opportunity to appoint a new 
representative.  Give the new 
representative, if any, an opportunity to 
complete a VA Form 646.

3.  Thereafter, re-certify the appeal to 
the Board, and transfer the appellate 
record.  Notify the appellant and his 
representative, if any, when 
certification and transfer have occurred.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



